EXHIBIT 10.1

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into
effective as of March 15, 2017, by and between AP3-SD1 CAMPUS POINT LLC, a
Delaware limited liability company (“Landlord”) and HERON THERAPEUTICS, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Lease dated as of October 18,
2016 (the "Original Lease”), as amended by that certain Notice of Lease Term
Dates dated December 14, 2016 (“Commencement Notice”) pursuant to which Landlord
leased to Tenant and Tenant leased from Landlord certain “Premises”, as
described in the Lease, in that certain building located at 4242 Campus Point
Court, Suite 200, San Diego, California 92121.

B. Except as otherwise set forth herein, all capitalized terms used in this
First Amendment shall have the same meaning as such terms have in the Lease.

C. Landlord and Tenant now desire to amend the Lease upon the terms and
provisions contained herein.

D. The Original Lease, Commencement Notice and this First Amendment shall
hereinafter be referred to collectively as the “Lease”.

R E C I T A L S:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Lease Expiration Date. Section 1 of the Commencement Notice is hereby
modified, replacing “April 16, 2024” with “April 15, 2024” as the Lease
Expiration Date.

2. Abated Base Rent. Landlord and Tenant hereby agree that Phase One and Phase
Two of the Premises were delivered Ready for Occupancy on the Anticipated
Delivery Dates of December 1, 2016 and March 1, 2017, respectively. Section 3.2
is hereby deleted in its entirety and replaced with the following:

“3.2 Abated Base Rent. Notwithstanding any contrary provisions set forth in this
Article 3 and in Section 4 of the Summary, Tenant shall not be obligated to pay
the monthly installments of Base Rent attributable to the Premises for the first
two (2) full calendar months of the Lease Term, and then shall be obligated to
pay only one-half (1/2) of the Base Rent attributable to the Premises for the
third (3rd), fourth (4th) and fifth (5th) full calendar months of the Lease Term
(collectively, the “Base Rent Abatement”; such period of abatement hereinafter
referred to as the “Base Rent Abatement Period”), which Base Rent Abatement
Period shall run from December 1, 2016 through April 30, 2017. The Base Rent
Abatement shall not exceed an aggregate of Three Hundred Seventy-Nine Thousand
Twenty-Six and 36/100 Dollars ($379,026.36) (i.e., $108,293.25 per month during
the first and second full calendar months of the Lease Term, and $54,146.62 per
month during the third (3rd) through and including the fifth (5th) full calendar
months of the Lease Term). Tenant acknowledges and agrees that during such Base
Rent Abatement Period, such abatement of Base Rent shall have no effect on the
calculation of any Direct Expenses payable by Tenant pursuant to the terms of
this Lease, which Direct Expenses (if any) shall be payable during the Base Rent
Abatement Period without regard to the Base Rent Abatement. Additionally,
notwithstanding the foregoing, Tenant shall remain and be obligated to pay
during the Base Rent Abatement Period all “Additional Rent,” as that term is
defined in Section 4.1. The foregoing Base Rent Abatement has been granted to
Tenant as additional consideration for entering into this Lease, and for
agreeing to pay the Rent and performing the terms and conditions otherwise
required under this Lease. If Tenant shall be in Economic Default or Material
Non-Economic Default under this Lease at any time during the Base Rent Abatement
Period beyond the expiration of all applicable notice and cure periods, if any,
then the unamortized portion of the Base Rent Abatement granted to Tenant
pursuant to this Section 3.2 may be considered when determining the remedies
available to Landlord pursuant to the terms of Article 19 of this Lease.”

3. Additional Allowance; Amortization of Rent. Pursuant to Section 2 of the Work
Letter, Tenant hereby acknowledges that it has exercised its option for and
received the funds associated with the Additional Allowance in the total amount
of $424,125.00 and that no Additional Allowance funds are available for Tenant’s
use. In addition to the payment of monthly Base Rent, Tenant hereby agrees that
the Additional Allowance funds shall be amortized over an eighty-four (84) month
period for payment at the rate of $6,610.50 per month (“Additional Monthly Base
Rent”), commencing on April 15, 2017 and continuing through and including
April 15, 2024.

4. No Further Modification. Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

[Remainder of Page Intentionally Left Blank; Signatures Follow]

1

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

"Landlord”:

AP3-SD1 CAMPUS POINT LLC,
a Delaware limited liability company

By: /s/ W. Neil Fox, III
Name: W. Neil Fox, III
Its: Chief Executive Officer


"Tenant”:

HERON THERAPEUTICS, INC.,


a Delaware corporation

By: /s/ David Szekeres
Name: David Szekeres
Its: Senior Vice President, General Counsel


2